Citation Nr: 0706314	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-10 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to service-connected 
Pellegrini-Stieda disease of the right knee with 
osteoarthritis and a patellofemoral syndrome.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for jungle rot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to April 
1970 and from March 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA, denying the veteran's claims for service 
connection for left knee arthritis, peripheral neuropathy, 
and jungle rot.  Pursuant to his request, the veteran was 
afforded a hearing before the Board in Washington, DC, in 
July 2006, a transcript of which is of record.  At his July 
2006 hearing, the veteran withdrew from appellate 
consideration the issue of his entitlement to service 
connection for jungle rot.  

The issues of the veteran's entitlement to secondary service 
connection for left knee arthritis and for peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran at his July 2006 hearing withdrew from appellate 
consideration the issue of his entitlement to service 
connection for jungle rot.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in July 2006 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue involving his entitlement 
to service connection for jungle rot.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that matter, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.


ORDER

The issue of the veteran's entitlement to service connection 
for jungle rot is dismissed.  


REMAND

Additional, pertinent medical evidence was added to the 
record subsequent to the RO's issuance of its statement of 
the case in April 2005.  Such evidence was considered by the 
RO in connection with its adjudication of the veteran's 
separate claim for service connection for hepatitis C, but 
without consideration of such evidence in terms of the 
pending appellate issues set forth on the title page of this 
document.  In this regard, it is plainly evident that no 
supplemental statement of the case was issued with respect to 
that evidence, in contravention of 38 C.F.R. § 19.31 (2006).  
There likewise are handwritten indications within the claims 
folder that not all of the treatment records compiled 
recently were printed or photocopied in conjunction with the 
RO's October 2005 attempt to retrieve VA medical files.  
Remand is thus required to obtain all pertinent evidence and 
to ensure the RO's consideration of that evidence.  

There are various other reasons why the remaining issues must 
be remanded for additional actions.  In this regard, it is 
noted that the issue of the veteran's entitlement to service 
connection for left knee arthritis was developed and 
adjudicated as a claim for service connection on a direct 
basis, albeit without regard to the May 1977 denial of his 
original claim for service connection for a left knee 
disorder by the RO in Pittsburgh, Pennsylvania.  That 
notwithstanding, it is the veteran's primary contention that 
his left knee arthritis is secondary to his service-connected 
right knee disability; however, the secondary claim has 
neither been developed nor adjudicated by the RO to date.  
Lastly, the veteran, in effect, requests VA assistance in 
obtaining the report of a magnetic resonance imaging (MRI) of 
the left knee performed by VA in July 2006, which is not on 
file, and in requesting the conduct of a VA medical 
examination to ascertain the relationship between his claimed 
left knee arthritis and existing service-connected right knee 
disorder.  It is pertinent to note that secondary service 
connection may be granted when a nonservice-connected 
disability is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310.  See also Allen v. 
Brown, 7 Vet. App. 439 (1995) (when a veteran's service-
connected disability aggravates, but is not the proximate 
cause of, a non-service-connected disability, the veteran is 
entitled to compensation for that incremental increase in 
severity of the non-service-connected disability attributable 
to the service-connected disability).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

During the course of the instant appeal, the veteran amended 
his claim for service connection for peripheral neuropathy by 
alleging that such disorder was secondary to his service-
connected diabetes mellitus.  That question has not to date 
been developed or adjudicated by the RO.  The veteran also 
points to contradicting medical evidence as to the existence 
of peripheral neuropathy and requests that clarifying medical 
data be obtained by way of a medical examination in order to 
confirm the presence of such disorder and its relationship to 
his service-connected diabetes mellitus.  

For the reasons enumerated above, this matter is REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
needed to substantiate his original claim 
for service connection for left knee 
arthritis, secondary to a service-
connected right knee disorder, as well as 
his original claim for service connection 
for peripheral neuropathy, secondary to 
service-connected diabetes mellitus.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  Such notice must also 
include that pertinent to the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran must also 
be informed that, if requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.  

The AMC/RO must also notify the veteran 
of a recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, 
which implemented the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen with language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  All records of VA medical treatment, 
not already on file, which pertain to the 
veteran's claimed left knee arthritis and 
peripheral neuropathy must be obtained 
and made a part of his claims folder, 
including those treatment records 
compiled at the VA Medical Centers in 
Washington, DC, and Hampton Roads, 
Virginia, which were not previously 
printed or photocopied in connection with 
the RO's October 2005 retrieval of 
records, and the report of left knee MRI 
undertaken at the VA Medical Center in 
Washington, DC, on or about July 14, 
2006.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the etiology of his claimed 
left knee arthritis.  The relevant 
evidence in the claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
must include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
testing, including X-rays, deemed 
necessary.  All applicable diagnoses must 
be specified and it must be noted whether 
there is present or absent a disorder of 
the veteran's left knee, including 
arthritis of his knee joint.  

If and only if there is a currently 
diagnosis of a left knee disorder, then 
the examining orthopedist is asked to 
furnish a professional medical opinion 
and supporting rationale as to the 
following question:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
left knee disorder was caused 
or aggravated by his service-
connected Pellegrini-Stieda 
disease of the right knee with 
osteoarthritis and a 
patellofemoral syndrome?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.  

The physician is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.  If the examiner determines that 
the claimed aggravation of the veteran's 
left knee occurred, to the extent that is 
possible, he or she should provide the 
approximate degree of severity of the 
knee (the baseline level of functional 
impairment) before the onset of 
aggravation (e.g., slight then, moderate 
now).  

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  The veteran must also be afforded a 
VA medical examination by a neurologist 
for the purpose of determining the nature 
and etiology of his claimed peripheral 
neuropathy.  The relevant evidence in the 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examination must 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
testing deemed necessary.  All applicable 
diagnoses must be specified and it must 
be noted whether there is present or 
absent peripheral neuropathy affecting 
any extremity.  

If and only if there is a currently 
diagnosis of peripheral neuropathy, then 
the examining neurologist is asked to 
furnish a professional medical opinion 
and supporting rationale as to the 
following question:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
peripheral neuropathy was 
caused or aggravated by his 
service-connected diabetes 
mellitus?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.  

The physician is requested to provide a 
rationale for any opinion provided, 
preferably with citation to the clinical 
record.  If the examiner determines the 
veteran's peripheral neuropathy was 
aggravated by his diabetes, to the extent 
that is possible, he or she should 
provide the approximate degree of 
severity of the neuropathy (the baseline 
level of functional impairment) before 
the onset of aggravation (e.g., slight 
then, moderate now).  If the clinician is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.

5.  Lastly, the veteran's claims of 
entitlement to service connection for 
left knee arthritis, to include as 
secondary to service-connected 
Pellegrini-Stieda disease of the right 
knee with osteoarthritis and a 
patellofemoral syndrome, and for service 
connection for peripheral neuropathy, to 
include as secondary to service-connected 
diabetes mellitus, must be readjudicated 
on the basis of all relevant evidence, 
including that added to the record by the 
RO in October 2005 and thereafter, and 
all governing legal authority.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


